            Case 6:20-cv-01083-ADA Document 12 Filed 12/22/20 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU Investments LLC dba Brazos Licensing

vs.                                                 Case No.: 6:20-cv-01083-ADA
Arista Networks, Inc.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Kalpana Srinivasan                                           applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent WSOU Investments LLC                                in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Susman Godfrey LLP                                          with offices at:

               Mailing address: 1900 Avenue of the Stars, Suite 1400

               City, State, Zip Code: Los Angeles, CA 90067

               Telephone: (310) 789-3100                    Facsimile: (310) 789-3150


       2.      Since    July 7, 2005                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of _c_a_li_fo_rn_i_a_ _ _ __

               Applicant's bar license number is _2_3_7_46_0_ _ _ _ _ _ _ _ _ _ _ _ _ __


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Supreme Court of California                  July 7, 2005
     Case 6:20-cv-01083-ADA Document 12 Filed 12/22/20 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

      NIA




5.    I   D have !XI have not previously applied to Appear Pro Hae Vice in this district
      court in Case[s]:

      Number: _ _ _ _ _ _ _ _ _ on the _ _ day of _ _ _ _ _ _ _ _ _ __

      Number:                              on the _ _ day of _ _ _ _ _ _ _ _ _ __

      Number:                              on the _ _ day of _ _ _ _ _ _ _ _ _ __

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:

       NIA




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

      NIA




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
          Case 6:20-cv-01083-ADA Document 12 Filed 12/22/20 Page 3 of 3


         9.     Applicant will file an Application for Admission to Practice before the United States

                District Court for the Western District of Texas, if so requested; or Applicant has

                co-counsel in this case who is admitted to practice before the United States District

                Court for the Western District of Texas.

                Co-counsel: Max L. Tribble, Jr.

                Mailing address: 1000 Louisiana Street, Suite 5100

                City, State, Zip Code: Houston, TX 77002-5096

                Telephone: (713) 651-9366


         Should the Court grant applicant's motion, Applicant shall tender the amount of£ 100.00 pro hac

vice in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court.

         Wherefore, Applicant prays that this Court enter an order permitting the admission of
Kalpana Srinivasan                       to the Western District of Texas pro hac vice for this case only.


                                                      Respectfully submitted,
                                                       Kalpana Srinivasan




                                                      [signature of Applicant]


                                    CERTIFICATE OF SERVICE

         I hereby certify that I have served a true and correct copy of this motion upon each attorney of
                                                            22nd day of December
record and the original upon the Clerk of Court on this (he __                                     2020


                                                       Kalpana Srinivasan
                                                      [printe�me of Ap
